DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/142769 filed on January 6, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US Patent Application 2019/0155682) in view of Fernandess (US Patent Application 2011/0131453) in view of Malhotra (US Patent Application 2020/0012918) and further in view of Spiro (US Patent Application 2018/0173217).

Claim 1, Sinha teaches a system comprising: persistent storage containing a plurality of incident logs (View Sinha ¶ 5, 35; persistent error log).

Sinha does not explicitly teach wherein mappings between the incident logs and vector representations thereof were generated by a machine learning (ML) model based on respective values in a pre-determined set of fields in the incident logs; one or more processors configured to: receive, from a client device, a request corresponding to an additional incident log; responsive to the request, transmit, to the ML model, additional values from the pre-determined set of fields as appearing in the additional incident log, wherein reception of the additional values causes the ML model to generate an additional vector representation of the additional incident log; obtain confidence measurements respectively representing similarities between the additional vector representation and each of the vector representations corresponding to the incident logs; determine, based on the confidence measurements, a set of one or more incident logs that are semantically relevant to the additional incident log; and transmit, to the client device, representations of the one or more incident logs and their corresponding confidence measurements.


However, Fernandess teaches wherein mappings between the incident logs and vector representations thereof were generated by a machine learning (ML) model based on respective values in a pre-determined set of fields in the incident logs (View Fernandess ¶ 16, 25; machine learning algorithms to associate log entries with failure events, group log entries).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sinha with wherein mappings between the incident logs and vector representations thereof were generated by a machine learning (ML) model based on respective values in a pre-determined set of fields in the incident logs since it is known in the art that log entries can be mapped (View Fernandess ¶ 16, 25).  Such modification would have allowed an incident log to be mapped using machine learning. 

Sinha and Fernandess do not explicitly teach one or more processors configured to: receive, from a client device, a request corresponding to an additional incident log; responsive to the request, transmit, to the ML model, additional values from the pre-determined set of fields as appearing in the additional incident log, wherein reception of the additional values causes the ML model to generate an additional vector representation of the additional incident log; obtain confidence measurements respectively representing similarities between the additional vector representation and each of the vector representations corresponding to the incident logs; determine, based on the confidence measurements, a set of one or more incident logs that are semantically relevant to the additional incident log; and transmit, to the client device, representations of the one or more incident logs and their corresponding confidence measurements.

However, Malhotra teaches one or more processors configured to: receive, from a client device, a request corresponding to an additional incident log (View Malhotra ¶ 28, 35; parameter obtained from user sensors); responsive to the request, transmit, to the ML model, additional values from the pre-determined set of fields as appearing in the additional incident log, wherein reception of the additional values causes the ML model to generate an additional vector representation of the additional incident log (View Malhotra ¶ 6, 8; error vectors); obtain confidence measurements respectively representing similarities between the additional vector representation and each of the vector representations corresponding to the incident logs (View Malhotra ¶ 6, 8; generate anomaly score).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with one or more processors configured to: receive, from a client device, a request corresponding to an additional incident log; responsive to the request, transmit, to the ML model, additional values from the pre-determined set of fields as appearing in the additional incident log, wherein reception of the additional values causes the ML model to generate an additional vector representation of the additional incident log; obtain confidence measurements respectively representing similarities between the additional vector representation and each of the vector representations corresponding to the incident logs since it is known in the art that error vectors can be generated (View Malhotra ¶ 6, 8).  Such modification would have allowed a similar error logs to be transmitted. 

Sinha, Fernandess and Malhotra do not explicitly teach determine, based on the confidence measurements, a set of one or more incident logs that are semantically relevant to the additional incident log; and transmit, to the client device, representations of the one or more incident logs and their corresponding confidence measurements.

However, Spiro teaches determine, based on the confidence measurements, a set of one or more incident logs that are semantically relevant to the additional incident log (View Spiro ¶ 156; rank comparable sensor logs); and transmit, to the client device, representations of the one or more incident logs and their corresponding confidence measurements (View Spiro ¶ 156; output information).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with determine, based on the confidence measurements, a set of one or more incident logs that are semantically relevant to the additional incident log; and transmit, to the client device, representations of the one or more incident logs and their corresponding confidence measurements since it is known in the art that ranked error logs can be displayed (View Spiro ¶ 156).  Such modification would have allowed a similar error logs to be displayed. 
Claim 14 is the method corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.
Claim 20 is the medium corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Spiro further teaches before receiving the request: (i) generate a representation of a graphical user interface, wherein the graphical user interface includes an identifier for the additional incident log, a description of the additional incident log, and an actuatable classification control (View Spiro ¶ 52; user interface), and (ii) transmit, to the client device, the representation of the graphical user interface, wherein the actuatable classification control, when actuated by way of the client device, causes transmission of the request (View Spiro ¶ 78; communication interface). 


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US Patent Application 2019/0155682) in view of Fernandess (US Patent Application 2011/0131453) in view of Malhotra (US Patent Application 2020/0012918) in view of Spiro (US Patent Application 2018/0173217) and further in view of Blubaugh (US Patent Application 2012/0042216).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Spiro further teaches generating a representation of a graphical user interface (View Spiro ¶ 52; user interface), and transmitting, to the client device, the representation of the graphical user interface (View Spiro ¶ 52; user interface).
The combination of teachings above do not explicitly teach the graphical user interface includes a list-based view of the one or more incident logs and their corresponding confidence measurements, and wherein the list-based view specifies in line items for each of the one or more incident logs: (i) an identifier, (ii) a description, and (iii) a corresponding confidence measurement.

However, Blubaugh teaches the graphical user interface includes a list-based view of the one or more incident logs and their corresponding confidence measurements (View Blubaugh ¶ 32; list view), and wherein the list-based view specifies in line items for each of the one or more incident logs: (i) an identifier, (ii) a description, and (iii) a corresponding confidence measurement (View Blubaugh ¶ 32; list view).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the graphical user interface includes a list-based view of the one or more incident logs and their corresponding confidence measurements, and wherein the list-based view specifies in line items for each of the one or more incident logs: (i) an identifier, (ii) a description, and (iii) a corresponding confidence measurement since it is known in the art that error logs can be displayed in a list view (View Blubaugh ¶ 32).  Such modification would have allowed a similar error logs to be displayed as a list. 


Claim(s) 4, 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US Patent Application 2019/0155682) in view of Fernandess (US Patent Application 2011/0131453) in view of Malhotra (US Patent Application 2020/0012918) in view of Spiro (US Patent Application 2018/0173217) in view of Adimatyam (US Patent Application 2010/0166384) and further in view of Feldman (US Patent Application 2019/0266506).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach receive, from the client device, a selected incident log from the one or more incident logs; and store, in the persistent storage, an association between the selected incident log and the additional incident log.

However, Adimatyam teaches receive, from the client device, a selected incident log from the one or more incident logs (View Adimatyam ¶ 81; user selects log).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receive, from the client device, a selected incident log from the one or more incident logs since it is known in the art that a user can select an error log (View Adimatyam ¶ 81).  Such modification would have allowed a user to select an error log to be displayed 

The combination of teachings above do not explicitly teach store, in the persistent storage, an association between the selected incident log and the additional incident log.
However, Feldman teaches store, in the persistent storage, an association between the selected incident log and the additional incident log (View Feldman ¶ 10, 56; map relationship).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with store, in the persistent storage, an association between the selected incident log and the additional incident log since it is known in the art that error logs can be mapped (View Feldman ¶ 10, 56).  Such modification would have allowed error logs to be related. 

Claim 15 is the method corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Fedlman further teaches the association is a parent-child relationship or a sibling relationship (View Feldman ¶ 10, 48, 56; parent-child, memory).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US Patent Application 2019/0155682) in view of Fernandess (US Patent Application 2011/0131453) in view of Malhotra (US Patent Application 2020/0012918) in view of Spiro (US Patent Application 2018/0173217) and further in view of Gerhart (US Patent Application 2013/0238925).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the persistent storage further includes a plurality of incident solutions, wherein each of the incident solutions includes a further set of fields that define a solution to a problem expressed in one of the incident logs, and wherein the one or more processors are further configured to: determine, based on the representations of the one or more incident logs, a set of one or more incident solutions associated with the one or more incident.

However, Gerhart teaches the persistent storage further includes a plurality of incident solutions, wherein each of the incident solutions includes a further set of fields that define a solution to a problem expressed in one of the incident logs (View Gerhart ¶ 70; solutions), and wherein the one or more processors are further configured to: determine, based on the representations of the one or more incident logs, a set of one or more incident solutions associated with the one or more incident logs (View Gerhart ¶ 70; solutions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the persistent storage further includes a plurality of incident solutions, wherein each of the incident solutions includes a further set of fields that define a solution to a problem expressed in one of the incident logs, and wherein the one or more processors are further configured to: determine, based on the representations of the one or more incident logs, a set of one or more incident solutions associated with the one or more incident logs since it is known in the art that error solutions can be stored (View Gerhart ¶ 70).  Such modification would have allowed error logs and solutions to be stored. 
Claim 16 is the method corresponding to the system of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US Patent Application 2019/0155682) in view of Fernandess (US Patent Application 2011/0131453) in view of Malhotra (US Patent Application 2020/0012918) in view of Spiro (US Patent Application 2018/0173217) in view of Gerhart (US Patent Application 2013/0238925) and further in view of Blubaugh (US Patent Application 2012/0042216).


Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  Spiro further teaches generate a representation of a graphical user interface (View Spiro ¶ 52; user interface), and transmit, to the client device, the representation of the graphical user interface (View Spiro ¶ 52; user interface).

The combination of teachings above do not explicitly teach the graphical user interface includes a list-based view of the representations of the one or more incident solutions and wherein the list-based view specifies in line items for each of the one or more incident solutions: (i) a identifier, and (ii) a description.
However, Blubaugh teaches the graphical user interface includes a list-based view of the representations of the one or more incident solutions (View Blubaugh ¶ 32; list view).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the graphical user interface includes a list-based view of the representations of the one or more incident solutions since it is known in the art that error logs can be displayed in a list view (View Blubaugh ¶ 32).  Such modification would have allowed a similar error logs to be displayed as a list. 

The combination of teachings above do not explicitly teach the list-based view specifies in line items for each of the one or more incident solutions: (i) a identifier, and (ii) a description.

However, Gerhart teaches the list-based view specifies in line items for each of the one or more incident solutions: (i) a identifier, and (ii) a description (View Gerhart ¶ 70; display list of problems and solutions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the list-based view specifies in line items for each of the one or more incident solutions: (i) a identifier, and (ii) a description since it is known in the art that error solutions can be stored (View Gerhart ¶ 70).  Such modification would have allowed error logs and solutions to be stored. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US Patent Application 2019/0155682) in view of Fernandess (US Patent Application 2011/0131453) in view of Malhotra (US Patent Application 2020/0012918) in view of Spiro (US Patent Application 2018/0173217) in view of Gerhart (US Patent Application 2013/0238925) in view of Blubaugh (US Patent Application 2012/0042216) and further in view of John (US Patent Application 2010/0146325).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7.  The combination of teachings above do not explicitly teach the list-based view also specifies corresponding confidence measurements in the line items for each of the one or more incident solutions.

However, John teaches the list-based view also specifies corresponding confidence measurements in the line items for each of the one or more incident solutions (View John ¶ 31, 41, 42; rank correction patches, display).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the list-based view also specifies corresponding confidence measurements in the line items for each of the one or more incident solutions since it is known in the art that error solutions can be ranked (View John ¶ 31, 41, 42).  Such modification would have allowed error solutions to be displayed. 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US Patent Application 2019/0155682) in view of Fernandess (US Patent Application 2011/0131453) in view of Malhotra (US Patent Application 2020/0012918) in view of Spiro (US Patent Application 2018/0173217) in view of Gerhart (US Patent Application 2013/0238925) and further in view of Kulkarni (US Patent 8,166,348).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 6.  Gerhart further teaches store, in the persistent storage, an association between the selected incident solution and the additional incident log (View Gerhart ¶ 70; knowledge DB).

The combination of teachings above do not explicitly teach receive, from the client device, a selected incident solution from the one or more incident solutions.

However, Kulkarni teaches receive, from the client device, a selected incident solution from the one or more incident solutions (View Kulkarni Col. 10, Lines 36-53; user selects solution).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receive, from the client device, a selected incident solution from the one or more incident solutions since it is known in the art that a user can select an error solution (View Kulkarni Col. 10, Lines 36-53).  Such modification would have allowed error solutions to be selected. 

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US Patent Application 2019/0155682) in view of Fernandess (US Patent Application 2011/0131453) in view of Malhotra (US Patent Application 2020/0012918) in view of Spiro (US Patent Application 2018/0173217) and further in view of Zhu (US Patent Application 2021/0182387).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the ML model is based on a word vector model or a paragraph vector model, and wherein training the ML model comprises mapping text within the pre-determined set of fields for each of the incident logs respectively into the vector representations, wherein the vector representations are encoded in an n-dimensional semantic space related to content of the text.

However, Zhu teaches the ML model is based on a word vector model or a paragraph vector model (View Zhu ¶ 65; vector space word), and wherein training the ML model comprises mapping text within the pre-determined set of fields for each of the incident logs respectively into the vector representations (View Zhu ¶ 65; machine learning), wherein the vector representations are encoded in an n-dimensional semantic space related to content of the text (View Zhu ¶ 65; n-dimensional).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the ML model is based on a word vector model or a paragraph vector model, and wherein training the ML model comprises mapping text within the pre-determined set of fields for each of the incident logs respectively into the vector representations, wherein the vector representations are encoded in an n-dimensional semantic space related to content of the text since it is known in the art that a word vector model can be used (View Zhu ¶ 65).  Such modification would have allowed errors to be represented by a vector. 

Claim 18 is the method corresponding to the system of Claim 10 and is therefore rejected under the same reasons set forth in the rejection of Claim 10.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US Patent Application 2019/0155682) in view of Fernandess (US Patent Application 2011/0131453) in view of Malhotra (US Patent Application 2020/0012918) in view of Spiro (US Patent Application 2018/0173217) and further in view of Kishore (US Patent Application 2021/0342209).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach calculating respective cosine similarity measurements between the additional vector representation and each of the vector representations corresponding to the incident logs; and calculating the confidence measurements as multiples of the respective cosine similarity measurements that are greater than zero.

However, Kishore teaches calculating respective cosine similarity measurements between the additional vector representation and each of the vector representations corresponding to the incident logs (View Kishore ¶ 61; calculate score); and calculating the confidence measurements as multiples of the respective cosine similarity measurements that are greater than zero (View Kishore ¶ 61; calculate cosine similarity).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with calculating respective cosine similarity measurements between the additional vector representation and each of the vector representations corresponding to the incident logs; and calculating the confidence measurements as multiples of the respective cosine similarity measurements that are greater than zero since it is known in the art that a cosine similarity can be determined (View Kishore ¶ 61).  Such modification would have allowed similar error logs to be determined. 

Claim 19 is the method corresponding to the system of Claim 11 and is therefore rejected under the same reasons set forth in the rejection of Claim 11.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US Patent Application 2019/0155682) in view of Fernandess (US Patent Application 2011/0131453) in view of Malhotra (US Patent Application 2020/0012918) in view of Spiro (US Patent Application 2018/0173217) and further in view of Banerjee (US Patent Application 2020/02727923).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach each of the incident logs in the plurality of incident logs and the additional incident log comprises a description of an incident relating to a managed network.

However, Banerjee teaches each of the incident logs in the plurality of incident logs and the additional incident log comprises a description of an incident relating to a managed network (View Banerjee ¶ 26; network log).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with each of the incident logs in the plurality of incident logs and the additional incident log comprises a description of an incident relating to a managed network since it is known in the art that a network log can be generated (View Banerjee ¶ 26).  Such modification would have allowed a network error log to be created. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US Patent Application 2019/0155682) in view of Fernandess (US Patent Application 2011/0131453) in view of Malhotra (US Patent Application 2020/0012918) in view of Spiro (US Patent Application 2018/0173217) and further in view of Jayaraman (US Patent Application 2018/0107920).


Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 1.  Sinha, Fernandess, Malhotra and Spiro do not explicitly teach the one or more processors are disposed within a computational instance of a remote network management platform, wherein the computational instance is dedicated to a managed network associated with the client device, wherein the ML model is disposed within a central instance of the remote network management platform, and wherein the central instance stores further ML models used by further computational instances of the remote network management platform.

However, Jayaraman teaches the one or more processors are disposed within a computational instance of a remote network management platform (View Jayaraman ¶ 9; remove network management platform), wherein the computational instance is dedicated to a managed network associated with the client device (View Jayaraman ¶ 4; client device), wherein the ML model is disposed within a central instance of the remote network management platform (View Jayaraman ¶ 9, 10; machine learning model), and wherein the central instance stores further ML models used by further computational instances of the remote network management platform (View Jayaraman ¶ 9, 49; memory).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the one or more processors are disposed within a computational instance of a remote network management platform, wherein the computational instance is dedicated to a managed network associated with the client device, wherein the ML model is disposed within a central instance of the remote network management platform, and wherein the central instance stores further ML models used by further computational instances of the remote network management platform since it is known in the art that a remote network management platform can be used (View Jayaraman ¶ 9).  Such modification would have allowed a remote network management platform to generate an error log. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US Patent Application 2019/0155682) in view of Fernandess (US Patent Application 2011/0131453) in view of Malhotra (US Patent Application 2020/0012918) in view of Spiro (US Patent Application 2018/0173217) in view of Gerhart (US Patent Application 2013/0238925) in view of Adimatyam (US Patent Application 2010/0166384) and further in view of Feldman (US Patent Application 2019/0266506).

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 16.  The combination of teachings above do not explicitly teach receiving, from the client device, a selected incident solution from the one or more incident solutions; and storing, in the persistent storage, an association between the selected incident solution and the additional incident log.

However, Adimatyam teaches receiving, from the client device, a selected incident solution from the one or more incident solutions (View Adimatyam ¶ 81; user selects log).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receiving, from the client device, a selected incident solution from the one or more incident solutions since it is known in the art that a user can select an error log (View Adimatyam ¶ 81).  Such modification would have allowed a user to select an error log to be displayed 

The combination of teachings above do not explicitly teach storing, in the persistent storage, an association between the selected incident solution and the additional incident log.

However, Feldman teaches storing, in the persistent storage, an association between the selected incident solution and the additional incident log (View Feldman ¶ 10, 56; map relationship).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with storing, in the persistent storage, an association between the selected incident solution and the additional incident log since it is known in the art that error logs can be mapped (View Feldman ¶ 10, 56).  Such modification would have allowed error logs to be related. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Srivastava et al. (U.S. Patent 11,226,858); teaches the clustering module extracts a feature vector representation of the error log from the neural network, for example, the output of a hidden layer of the neural network. In an embodiment, the neural network is a multi-layered perceptron trained to receive an encoding of an error log and predict an output representing a score based on the error log, for example, a score representing a category of the error log.
Vankov et al. (US Patent Application 2008/0040088) teaches a rank ordering system provided to quantify the degradation in network performance caused by each failure, based on user-defined sets of thresholds of performance degradation. Each failure is simulated using a model of the network, and a degradation vector is determined for each simulated failure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114